This is a case in which. A. A. Allen, as administrator of the estate of Stephen Jackson, deceased, sues to recover of the defendant $73, which sum had been deposited by M. J. Kaylo-r, a daughter of the deceased with the defendant, as the money of Stephen Jackson, deceased. The defendant, on the trial of the case, pleaded the general issue, in short by consent. There were a vertí ict and judgment for the plaintiff. Defendant appeals.
The judgment is reversed and. the cause remanded.
Opinion by
Dowdell, J.